Green, J.
The question is, whether the administrator of Isaac Kimball is liable for the support of Anna Kimball, furnished by Winslow Howe, one of -the plaintiffs.
The obligors were not bound to support said Anna, generally. without designating any place where she was to receive her support; but they were to maintain her in the family with themselves, or deliver a certain portion of the produce of the farm of her late husband, annually, at her election. This is all the obligors bound themselves to perform. They did not bind themselves to maintain her elsewhere, or in any other manner. The obligors did not oblige her to leave the place where she had been located, and received her maintenance for many years ; but she went by the invitation of one of the plaintiffs, and in the course of her visits was taken ill, and received from the plaintiff Howe the support which is the foundation of this action.
Winslow Howe, not being liable for the support of Anna., might perhaps have relieved himself by application to the selectmen of the town where she was; but there is no implied engagement on the part of the relations, or any one else, to make compensation to him for the expense he incurred.
*91The plaintiffs claim under the bond ; and the obligors’ liability for her support being limited to a particular place, we think they were not liable for any relief afforded her elsewhere without their assent, there being no promise to pay the plaintiff, Howe, either expressed or implied.
The witness Rugg was rightly admitted. His request on behalf of the heirs, that the defendant, as administrator, would object to the plaintiff’s claim, in order that it might be prosecuted at law, did not make him answerable for the expenses. That seems to have been understood, for the administrator required an indemnity. Nor is he answerable on the bond of indemnity executed by the attorney who appeared to contest the claim, or bound to save him harmless. He did not request the attorney to give the bond, and no action could be maintained against him by reason of that transaction. He had, then, no legal interest in the event of the suit; and his expectation that he should indemnify the attorney, out of the money of his wards, in case the attorney should be obliged to pay any thing, is not sufficient to exclude him. 2 Stark. Ev. 747; 1 Camp. R. 144, Pederson vs. Stoffles; 9 Johns. R. 218. Gilpin vs. Vincent. It can be regarded, at most, only as an honorary obligation to indemnify, which goes merely to the credit of the witness.

Judgment for the defendant.